Coleman, J.,
concurring:
I concur in the order reversing the judgment of the trial court, and in that portion of the foregoing opinion relating to the alleged service of summons, but I am *329unable to approve of the views expressed relative to the filing of the complaint in the justice’s court. As a general proposition, it may be said that a document is filed when deposited with and received by the proper officer for filing, and the necessary fees paid, if demanded. (Hook v. Fenner, 18 Colo. 283, 32 Pac. 614, 36 Am. St. Rep. 277; Hilts v. Hilts, 43 Or. 162, 72 Pac. 697; Wilkinson v. Elliott, 43 Kan. 50, 23 Pac. 614, 19 Am. St. Rep. 158; Manhattan Co. v. Laimbeer, 108 N. Y. 578, 15 N. E. 712; Beebe v. Morrell, 76 Mich. 114, 42 N. W. 1119, 15 Am. St. Rep. 288; 19 Cyc. 529.)
I do not think there is anything in section 5723, Revised Laws, justifying a different view. I take it that the language used in the section mentioned, wherein it is provided that the date upon which the complaint “was filed” be indorsed on the complaint, expressly recognizes the filing as an act precedent to the indorsement, and that the word “thereafter,” used in the section mentioned, refers to the actual date of filing, and not to the date of the clerical act of making the indorsement upon the complaint.
Sanders, J., did not participate.